DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Content of Specification
(a) TITLE OF THE INVENTION: See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless the title is provided in an application data sheet. The title of the invention should be brief but technically accurate and descriptive, preferably from two to seven words. It may not contain more than 500 characters.
(b) CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT: See MPEP § 310.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT. See 37 CFR 1.71(g).
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB): The specification is required to include an incorporation-by-reference of electronic documents that are to become part of the permanent United States Patent and Trademark Office records in the file of a patent application. See 37 CFR 1.52(e)(8) and MPEP § 608.05. See also the Legal Framework for EFS-Web posted on the USPTO website 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR. See 35 U.S.C. 102(b) and 37 CFR 1.77.
(g) BACKGROUND OF THE INVENTION: See MPEP § 608.01(c). The specification should set forth the Background of the Invention in two parts:
(1) Field of the Invention: A statement of the field of art to which the invention pertains. This statement may include a paraphrasing of the applicable U.S. patent classification definitions of the subject matter of the claimed invention. This item may also be titled “Technical Field.”
(2) Description of the Related Art including information disclosed under 37 CFR 1.97 and 37 CFR 1.98: A description of the related art known to the applicant and including, if applicable, references to specific related art and problems involved in the prior art which are solved by the applicant’s invention. This item may also be titled “Background Art.”
(h) BRIEF SUMMARY OF THE INVENTION: See MPEP § 608.01(d). A brief summary or general statement of the invention as set forth in 37 CFR 1.73. The summary is separate and distinct from the abstract and is directed toward the invention rather than the disclosure as a whole. The summary may point out the advantages of the invention or how it solves problems previously existent in the prior art (and preferably indicated in the Background of the Invention). In chemical cases it should point out in general terms the utility of the invention. If possible, the nature and gist of the invention or the inventive concept should be set forth. Objects of the invention should be treated briefly and only to the extent that they contribute to an understanding of the invention.
BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S): See MPEP § 608.01(f). A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.
(j) DETAILED DESCRIPTION OF THE INVENTION: See MPEP § 608.01(g). A description of the preferred embodiment(s) of the invention as required in 37 CFR 1.71. The description should be as short and specific as is necessary to describe the invention adequately and accurately. Where elements or groups of elements, compounds, and processes, which are conventional and generally widely known in the field of the invention described, and their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art, they should not be described in detail. However, where particularly complicated subject matter is involved or where the elements, compounds, or processes may not be commonly or widely known in the field, the specification should refer to another patent or readily available publication which adequately describes the subject matter.
(k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page ( 37 CFR 1.52(b)(3) ). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate sub combinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i) - (p).
(l) ABSTRACT OF THE DISCLOSURE: See 37 CFR 1.72 (b) and MPEP § 608.01(b). The abstract is a brief narrative of the disclosure as a whole, as concise as the disclosure permits, in a single paragraph preferably not exceeding 150 words, commencing on a separate sheet following the claims. In an international application which has entered the national stage (37 CFR 1.491(b)), the applicant need not submit an abstract commencing on a separate sheet if an 
(m) SEQUENCE LISTING: See 37 CFR 1.821 - 1.825 and MPEP §§ 2421 - 2431. The requirement for a sequence listing applies to all sequences disclosed in a given application, whether the sequences are claimed or not. See MPEP § 2422.01.

Claim Objections
Claim 2 objected to because of the following informalities:  
 “The vertical track” language may make the number of vertical tracks unclear and should be read as “the at least one vertical track” for consistency.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “multi-media module” (3), “control unit” (11). “control interface” (12), “width-adjusting mechanism” (22), “height-adjusting mechanism” (23) in claim 1, “wireless communication module” (19) in claim 12. Read on page 8, the module 19 may include an antenna. The control interface 12 is a touchscreen with graphic user interface (GUI) as noted on page 4. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-11 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Regarding Claim 1, “a wireless multi-media module”, the written description does not adequately describe all component of the “wireless multi-media module”. Therefore, there lacks an adequate amount of subject matter that would describe in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Regarding Claim 1, “a control unit”, the written description does not adequately describe the type of “control unit”. Therefore, there lacks an adequate amount of subject matter that would describe in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Regarding Claim 1, “a height-adjustment mechanism”, the written description does not adequately describe the type of “mechanism” that is used. Therefore, there lacks an adequate amount of subject matter that would describe in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Regarding Claim 1, “a width-adjustment mechanism”, the written description does not adequately describe the type of  “mechanism” that is used. Therefore, there lacks an adequate amount of subject matter that would describe in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Regarding Claim 12, “a wireless communication module”, the written description does say  “wireless multi-media module comprises …, a wireless communication module”, however disclosure does not adequately describe the working of the “wireless communication module”. Therefore, there lacks an adequate amount of subject matter that would describe in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

Claims 1-11  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the recitation on line 7, “a wireless multi-media module” renders the claim indefinite, since a wireless multi-media module covers a diaspora of different type multi-media modules form Bluetooth to Wi-Fi. Examiner recommends defining the specific type of wireless multi-media module used in the apparatus. 
Regarding Claim 1, the recitation on line 8, “a control unit” renders the claim indefinite, since a control unit could cover a diaspora of different type controllers form electrical to mechanical. Examiner recommends defining the specific type of control unit used in the apparatus.
Regarding Claim 1, the recitation on line 12, “A width-adjusting mechanism” renders the claim indefinite, since the adjusting mechanism could cover different types of mechanical mechanisms (i.e. a slide, clamp, hinge etc.). Examiner recommends defining the specific type of adjusting mechanism used in the apparatus. The same rejection goes for the recitation on line 12, “a height-adjusting mechanism”.
Regarding Claim 12, the recitation on line 27, “a wireless communication module” renders the claim indefinite, since the wireless communication module could cover different types of wireless modules. Examiner recommends defining the specific type of wireless communication used in the apparatus. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 - 8 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Abukashef (US20150114237-A1, hereinafter Abukashef) in view of Shanmugam (GB2515075A, hereinafter Shanmugam) and Fernandez (US20100270282A1, hereinafter Fernandez).
Regarding claim 1 Abukashef discloses, an adjustable flatbread toaster-oven (Abstract, “A flatbread toaster”) with variably sized slots (Abstract, “flatbread toaster features an expandable slot assembly”) for even cooking comprising: 
a main housing (Fig 1, a toaster 1); 
a plurality of toasting compartments (Fig 1, plurality of toasting slot assemblies 2); 
a wireless multi-media module; 
the main housing comprises a control unit and a control interface (fig 1 and paragraph 23, “control panel 22 is electronically connected to the computing unit 24 to allow user commands provided through the control panel 22 to be transmitted to the computing unit 24”); 
each of the plurality of toasting compartments being positioned parallel to each other (paragraph 20, “plurality of toasting slot assemblies 2 is positioned parallel”);
the plurality of toasting compartments being distributed across an anterior side of the main housing (fig 1 shows slots situated across the top of the toaster); 

the width-adjusting mechanism being movably mounted within the adjustable slot, wherein the width-adjusting mechanism adjusts the width of the adjustable slot (paragraph 21 “The at least one expansion track 13 and the at least one expansion rail 14 are utilized to move the translating wall 15 from a compact configuration to an expanded configuration and vice versa.”); 
the height-adjusting mechanism being movably mounted within the adjustable slot, wherein the height-adjusting mechanism adjusts the height of the adjustable slot; 
the height-adjusting mechanism being positioned perpendicular to the width-adjusting mechanism; 
the control interface being externally mounted onto a first lateral side of the main housing (fig 1, control panel 22); 
the wireless multi-media module being integrated within the main housing; and 
the control unit being electronically connected to the control interface (paragraph 23, “control panel 22 is electronically connected to the computing unit 24 to allow user commands provided through the control panel 22 to be transmitted to the computing unit 24”) and the wireless multi-media module.
Abukashef does not discloses, an adjustable flatbread toaster-oven with variably sized slots for even cooking comprising a wireless multi-media module,

	Shanmugam does disclose, an adjustable flatbread toaster-oven with variably sized slots for even cooking comprising a wireless multi-media module (Paragraph 1 page 5 “The external and internal heating controls can alternatively, or in addition to any of the foregoing arrangements, be configured for operation by means of remote controllers, communicating with the toaster 10 via any convenient form of wireless connection (such as Bluetooth, WIFI etc.).”).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Abukashef by applying the teaching of Shanmugam, i.e. utilizing a remote controller with wireless communication means like WIFI or Bluetooth in order to implement remote access/control of commonly used features (Shanmugam, page 5 paragraph 1).
	Fernandez does disclose, an adjustable flatbread toaster-oven with variably sized slots for even cooking comprising the height-adjusting mechanism being movably mounted within the adjustable slot, wherein the height-adjusting mechanism adjusts the height of the adjustable slot the height-adjusting mechanism being positioned perpendicular to the width-adjusting mechanism (Fernandez, Fig 9 lifting unit 320).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Abukashef by applying the teaching of Fernandez, i.e. the structure the allows height adjustment and the front facing opening in order to decrease baking time and conserve power (Fernandez, paragraph 3).
	
Regarding claim 2 combined  Abukashef-Shanmugam-Fernandez discloses, the adjustable flatbread toaster-oven with variably sized slots for even cooking comprising: 
the height-adjusting mechanism comprises at least one horizontal heating element, and at least one vertical track (Modified Abukashef, moving the horizontal heating element in the way Fernandez taught would incorporate a vertical track to hold the heating element in place while maintaining electrical connection.); 
the vertical track traversing into a lateral surface of the adjustable slot (Fig 1, expandable toasting slot 19 and a raiser slot 10); 
the vertical track being positioned perpendicular to the horizontal heating element (Modified Abukashef would have to be in a horizontal configuration to all a height adjustment.); 
the horizontal heating element being slidably engaged to the vertical track (Modified Abukashef, the fundamental method of moving the heating element is with a track system as seen in Abukashef (fig 1, expandable toasting slot 19 and a raiser slot 10); and 
the horizontal heating element being positioned parallel to a horizontal surface of the adjustable slot (Modified Abukashef would have a horizonal heating element that is parallel to the adjustable slot based on previous modifications.).

Regarding claim 3 combined  Abukashef-Shanmugam-Fernandez discloses, the adjustable flatbread toaster-oven with variably sized slots for even cooking comprising: 
the width-adjusting mechanism comprises at least one vertical heating element (Fig 1, heating element 5) and at least one horizontal track (Fig 1, expansion track 13,); 

the horizontal track being positioned perpendicular to the vertical heating element; and 
the vertical heating element being slidably engaged to the horizontal track (paragraph 21, “The at least one expansion track 13 and the at least one expansion rail 14 are utilized to move the translating wall 15 from a compact configuration to an expanded configuration and vice versa.”).

Regarding claim 4 combined  Abukashef-Shanmugam-Fernandez discloses, the adjustable flatbread toaster-oven with variably sized slots for even cooking comprising: 
the height-adjusting mechanism and the width-adjusting mechanism from each of the plurality of toasting compartments being electronically connected to the control unit (modified Abukashef has be modified to include optional actuator to move heating elements).

Regarding claim 5 combined  Abukashef-Shanmugam-Fernandez discloses, the adjustable flatbread toaster-oven with variably sized slots for even cooking comprising: 
the plurality of toasting compartments comprises at least one support tray (paragraph 20, “plurality of toasting slot assemblies 2 is positioned parallel”); and 
the support tray being slidably mounted within the adjustable slot (fig 1 translating wall 15).

Regarding claim 6 combined  Abukashef-Shanmugam-Fernandez discloses, the adjustable flatbread toaster-oven with variably sized slots for even cooking comprising: 
a baking compartment (Fig 1, toasting slot assemblies 2); 
the baking compartment being positioned within the main housing (Fig 1, a toaster 1); 
the baking compartment being positioned adjacent to the plurality of toasting compartments (Paragraph 30, “with reference to FIG. 1, the translating wall 15 is in an expanded configuration. in order to accommodate various sizes of food items”); 
an opening traversing into the baking compartment (Modified Abukashef would have a front facing opening to the expanded toasting compartment); 
a door being hingedly mounted to the main housing; and 
the opening being selectively covered by the door.

Regarding claim 7 combined  Abukashef-Shanmugam-Fernandez discloses, the adjustable flatbread toaster-oven with variably sized slots for even cooking comprising: 
a remote control (modified Abukashef would have this limitation as stated previously for limitations of claim 1); and 
the remote control being communicably coupled to the wireless multi- media module and the control unit (modified Abukashef would have this limitation as stated previously for limitations of claim 1).

Regarding claim 8 combined  Abukashef-Shanmugam-Fernandez discloses, the adjustable flatbread toaster-oven with variably sized slots for even cooking as comprising: 

the plurality of physical controls being mounted onto the first lateral side (Fig 1 show the control panel mounted on a lateral side); and 
the plurality of physical controls being electronically connected to the control unit (Paragraph 23, “control panel 22 is electronically connected to the computing unit 24 to allow user commands provided through the control panel 22 to be transmitted to the computing unit 24”).
Claim 9 - 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abukashef (US20150114237-A1, hereinafter Abukashef) ) in view of Shanmugam (GB2515075A, hereinafter Shanmugam), and Fernandez (US20100270282A1, hereinafter Fernandez) as applied to claims 1-8 above and further in view of Smellie (US2536776A, hereinafter Smellie).
Regarding claim 9 the combined  Abukashef-Shanmugam-Fernandez discloses, substantially all features of the claimed invention as set forth in the rejection of claims 1-8 above except for the storage slot traversing into the main housing and the storage slot being laterally positioned on a posterior side of the main housing.
Smellie discloses at least one storage slot (Fig 1, cord storage groove 14), the storage slot traversing into the main housing and the storage slot being laterally positioned on a posterior side of the main housing (Fig 1 shows an image of the way the storage slot traverses into the main housing.).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Abukashef by applying the teaching of Smellie i.e. the storage slot to 

Regarding claim 10 combined  Abukashef-Shanmugam-Fernandez-Smellie discloses, each of the plurality of toasting compartments further comprises a temperature sensor (claim 17, “each of the plurality of toasting slot assemblies further comprises a temperature sensor”); 
the temperature sensor being mounted within the adjustable slot; and 
the temperature sensor being electronically connected to the control unit (claim 17, “and the temperature sensor being electronically connected to the computing unit”).

Claim 11  is rejected under 35 U.S.C. 103 as being unpatentable over Abukashef (US20150114237-A1, hereinafter Abukashef) in view of Shanmugam (GB2515075A, hereinafter Shanmugam), Fernandez (US20100270282A1, hereinafter Fernandez) as applied to claims 1-8 above and further in view of Blankenship (US6444954B1, hereinafter Blankenship) and Smellie (US2536776A, hereinafter Smellie).
Regarding claim 11 combined  Abukashef-Shanmugam-Fernandez discloses,the combined Abukashef-Shanmugam-Fernandez disclosed substantially all features of the claimed invention as set forth in the rejection of claims 1-8 above except for a crumb-collection tray, a crumb-collection recess and a carrying handle. The crumb-collection recess traversing into the main housing, the crumb-collection recess being offset from a downward-facing side of the main housing, the crumb-collection tray being slidably mounted into the crumb- collection recess, the 
Blankenship does discloses, a crumb-collection tray (Fig 3, crumb tray 32), a crumb-collection recess and a carrying handle (Fig 10, crumb tray 32 (FIGS. 3, 13 and 14) which has a handle 33). The crumb-collection recess traversing into the main housing, the crumb-collection recess being offset from a downward-facing side of the main housing (paragraph 2, a slide-out crumb tray 32), the crumb-collection tray being slidably mounted into the crumb- collection recess, the crumb-collection tray being positioned parallel to the plurality of toasting compartments. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to the combined Abukashef-Shanmugam-Fernandez by applying the teaching of Blankenship i.e. by incorporating a crumb collector in the base of the device parallel to the cooking area for the purpose of keeping the cook area free of debris (Blankenship, paragraph 7).
Smellie the carrying handle being mounted onto a posterior side of the main housing (Fig 4 show a carrying handle 14 on the back side of the toaster.).
It would have been obvious to one of ordinary skill in the art at the time the invention was made further modify the combined Abukashef-Shanmugam-Fernandez by applying the teaching of Smellie i.e. the handle on the back side of the toaster-oven for the purpose of increased mobility when the toaster-oven is not in use.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Abukashef (US20150114237-A1, hereinafter Abukashef) in view of Shanmugam (GB2515075A, hereinafter Shanmugam), Fernandez (US20100270282A1, hereinafter Fernandez) as applied to claims 1-8 above and further in view of Joseph (US20130277353A1, hereinafter Joseph)
Regarding claim 12 the combined  Abukashef-Shanmugam-Fernandez disclosed, substantially all features of the claimed invention as set forth in the rejection of claims 1-8 above except for the wireless multi-media module comprises a plurality of speakers, a wireless communication module, and at least one media I/O port (claim 1, “A cooking oven comprising an audio speaker to play audio, universal serial bus (USB connection), and network communications”), the plurality of speakers being mounted onto a second lateral side of the main housing. The plurality of speakers being electronically connected to the control unit (paragraph 43, “The audio speakers a microphone and/or a camera may be accessible from the front of display 410 via apertures included therein”).  The wireless communication module being externally mounted onto the main housing, the wireless communication module being electronically connected to the control unit.
	Joseph does disclose the wireless multi-media module comprises a plurality of speakers, a wireless communication module, and at least one media I/O port (claim 1, “A cooking oven comprising an audio speaker to play audio, universal serial bus (USB connection), and network communications”), the plurality of speakers being mounted onto a second lateral side of the main housing. The plurality of speakers being electronically connected to the control unit (paragraph 43, “The audio speakers a microphone and/or a camera may be accessible from the front of display 410 via apertures included therein”).  The wireless communication module being externally mounted onto the main housing, the wireless communication module being electronically connected to the control unit (claim 1, “an Android board located in the control
chamber, the Android board including a processor, a memory, a network communications unit”, paragraph 28, “The area behind the front bezel 400 and glass panel 410 from the front to the 
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to the combined Abukashef-Shanmugam-Fernandez by applying the teaching Joseph, by incorporating a USB port, wireless communication unit, and speakers to allow user to access audio app like Pandora or Spotify (Joseph, paragraph 45).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAFA A SHAHEED whose telephone number is (571)272-9398. The examiner can normally be reached Monday - Thursday 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 




/MUSTAFA AMIR SHAHEED/Examiner, Art Unit 3761      

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761